Citation Nr: 0008669	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral otitis 
media.

2. Entitlement to service connection for perforation of the 
left tympanic membrane.

3. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from April 10 
to April 19, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1. The appellant is a veteran for VA purposes.

2. The veteran's service consisted of a period of active duty 
for training.

3.  The veteran's otitis media, left ear, perforation of the 
left tympanic membrane, 
left ear are linked during active duty for training.

4. The veteran's hearing loss, left ear, is the result of the 
flight to basic training for 
active duty for training.

5.  There is no competent medical evidence linking otitis 
media, right ear or 
hearing loss, right ear to the veteran's period of active 
duty for training or his airplane flight to active duty for 
training.


CONCLUSIONS OF LAW

1.  Left ear hearing loss, otitis media, left ear and 
perforation of the left tympanic membrane were incurred 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
1110; 38 C.F.R. §§ 3.1(d), 3.6(a) (1999).

2.  There is no competent medical evidence linking the 
veteran's hearing loss, right ear or otitis media, right ear 
to his flight to active duty for training or his period of 
active duty for training.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has asserted entitlement to service connection 
for three disabilities, each of which he asserts arose from a 
perforated eardrum on his flight to basic training.  He 
asserts that his bilateral otitis media, residuals of the 
perforated eardrum, and bilateral hearing loss can all be 
traced to that event and therefore he urges the Board to 
establish service connection for these three disabilities.

I. Veteran Status

The Board notes initially that, as dictated by the outcome of 
this decision, the appellant is a veteran for VA purposes.  
This is vital as the VA's duty to assist, as established in 
38 U.S.C.A. § 5107, is reserved for veterans and their 
dependents and survivors.  See Laruan v. West, 11 Vet. 
App. 80, 85 (1998).  As such, unless a claimant first 
demonstrates by a preponderance of the evidence that he or 
she is a veteran, or that the person upon whose military 
service the claim is predicated has "veteran status, the 
laws administered by the Secretary and the resources of VA 
are not applicable or available."  Veteran status must be 
shown for each period of service upon which the claim of 
entitlement to service connection is based.

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1 (1999).  
The term "active military, naval, or service" includes (1) 
active duty, (2) any period of active duty for training 
during which the individual was concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty and (3) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991), 38 C.F.R. § 3.6(a) 
(1999); Paulson v. Brown, 7 Vet. App. 466 91995).  As this 
decision finds that the veteran was disabled during active 
duty for training in that he sustained certain injury in his 
left ear, he is deemed a veteran for VA purposes and the 
analysis proceeds from that starting point.

II. Laws and Regulations relating to Service Connection

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Further, the Board notes that in order for hearing loss to be 
considered a disability for VA purposes, certain criteria 
must be met.  Under 38 C.F.R. §  3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

III. The Facts

With respect to the evidence of record, records show that the 
veteran underwent a preservice examination dated March 27, 
1963.  At that time, the veteran was found to have normal 
ears and was deemed physically qualified for reserve 
enlistment.  Service records show that the veteran enlisted 
in the United States Coast Guard on April 9, 1963 in 
Minneapolis, Minnesota and was ordered to active duty for 
training the next day.  On April 10, 1963, he flew to New 
Jersey to begin his basic training.  However, by April 11, 
1963, the veteran was found physically disqualified for 
active duty and retention in the Coast Guard for a physical 
disability, chronic otitis media.

As the appellant's disabilities are related, the Board will 
examine the evidence now in its totality.  The appellant's 
service medical records show that the veteran was examined on 
March 27, 1963 prior to beginning basic training.  He was 
examined and found physically qualified for duty, i.e. no 
indication of ear pathology was described at that time.  At 
his entrance examination on April 11, 1963, he was noted to 
have chronic symptomatic otitis media and draining left ear.  
The examiner noted that the appellant's disorder was 
troublesome for the past eight years.  The otitis media was 
thus noted upon entrance and "preexisted" service.  

In March through April 1964, records from a private physician 
noted that the appellant had bilateral purulent otitis with 
marked absence of eardrums.  His situation improved over the 
months and his right ear was dry but his left ear still 
exhibited a perforation in April 1964.  More private medical 
records dated from April 1971 to June 1982 also describe the 
appellant's ongoing treatment for problems with his ears.  In 
April 1971, he complained of ear drain and underwent a 
tympanoplasty of a large posterior perforation of the left 
eardrum.  At surgery, he was diagnosed with otitis media with 
perforation of the tympanic membrane.  In September 1971, the 
appellant's left ear was free of granulations and the drum 
was thinning out.  In September 1975, he reported discomfort 
and drainage in the right ear.  He was diagnosed with a 
fungal infection of the right ear in May 1981.  In December 
of that year he inquired about getting tubes in both of his 
ears.  In June 1982, these records show the appellant 
underwent corrective surgery to improve his hearing, but the 
records do not describe the subsequent hearing acuity.

In February 1995, the appellant's private physician V. Terry 
Rhodes, M. D. wrote that the veteran had been followed in 
that clinic for a number of years.  Dr. Rhodes did not 
provide exactly how long the veteran had been under his care, 
but did note that the veteran was observed to have a large 
perforation of the left ear in 1971 and had corrective 
surgery done.  The doctor noted that the veteran apparently 
had excellent hearing upon entry to the military and that 
following the plane flight the veteran was evaluated and 
found to have a perforation of the tympanic membrane and 
hearing loss. 

Dr. Rhodes noted the appellant's corrective surgery and added 
that he was pleased that on current examination, both 
eardrums were intact and dry.  There was mild to moderate 
hearing loss.  Dr. Rhodes concluded by saying, "I certainly 
recognize that patients may develop significant middle ear 
pressure with an airplane flight and have resultant 
perforation of the eardrum and occasionally cholesteatoma 
formation has been observed.  I think it is most pertinent 
that in your preinduction physical that you'd had no 
recognized ear pathology and apparently normal hearing 
responses."

In April 1995, the appellant underwent a VA examination of 
his ears.  There he reported bilateral hearing loss since 
1963.  The examiner noted the veteran's history of an ear 
perforation in the past, along with the corrective surgery.  
The examiner further noted that the appellant had had chronic 
drainage bilaterally but that he had had nothing for the past 
3 to 4 years.  The appellant reported no ear pain.  There was 
some tinnitus and intermittent light headedness noted.  The 
appellant's eardrums were clear bilaterally and the left side 
graft was intact.  The appellant was diagnosed with moderate 
bilateral sensorineural hearing loss and hearing aids were 
recommended.

At that examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
40
55
65
LEFT
45
55
40
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.

The veteran underwent another VA examination in February 
1999.  At that time, the left tympanic membrane demonstrated 
difficult to visualize landmarks and there was no evidence of 
perforation at that time.  The PE tubes were removed from his 
canals that day.  The examiner noted historically that the 
appellant had undergone repair of a perforated tympanic 
membrane that occurred during flight to basic training for 
service.  The hearing loss was secondary to his trauma in his 
left ear.  He did have some hearing loss in the right ear 
that was deemed unlikely to be related to the trauma.  The 
examiner further noted that since the appellant underwent a 
complete physical examination prior to entering the service 
that was normal and has no apparent record of ear pathology, 
it was felt that this process was due to his time in the 
service.

A further opinion by the same examiner offered in March 1999.  
The examiner stated that the veteran very likely sustained a 
perforation of his left tympanic membrane during his flight 
to basic training.  After reviewing the file, the examiner 
noted that the records stated that on March 27, 1963, the 
veteran underwent an examination which was described as 
normal with regards to the ears.  The veteran was accepted 
into service.  He subsequently flew to New Jersey for his 
Coast Guard duty where he underwent another examination and 
was found to have a draining left ear.  On that examination, 
the examiner described that the veteran had a draining ear 
for the previous eight years and had chronic otitis media.  
The March 1999 examiner could not comment as to whether or 
not that was the case, it was deemed unlikely secondary to 
the fact that the veteran had a normal examination documented 
on March 27, 1963 and that examination was in his file, has 
not been altered and the examiner assumed that the 
examination was indeed normal.  The veteran sustained a 
perforated eardrum during his flight that subsequently led to 
chronic draining of the left ear.  Indeed, the veteran may 
have had a history of Eustachian tube dysfunction and could 
have had a completely normal examination on March 27, 1963.  
Because of this Eustachian tube dysfunction, he could have 
suffered a perforation of the eardrum during the flight that 
did sound likely.  Because of the perforation and the chronic 
otitis media, the examiner did feel that the veteran has had 
a worsening of his hearing loss.  He had undergone a 
tympanoplasty and the examination did show mild thickening of 
the eardrum and this does result in conductive hearing loss.

IV. The Analysis

a. Left Ear Diseases to Include Otitis Media, Hearing Loss 
and Perforation of the Tympanic Membrane
 
The evidence establishes entitlement to service connection 
for the ear diseases of the left ear.  The evidence shows 
that, prior to service, the veteran had no ear pathology.  
After his flight to active duty for training, he was noted to 
have a draining left ear and otitis media.  Subsequent 
evidence also establishes entitlement to service connection 
to a perforated tympanic membrane, left ear.

The veteran has been diagnosed with otitis media many times 
since service.  The VA examiner in March 1999 found that, 
since the veteran had undergone a complete physical 
examination prior to entering service that found no apparent 
record of left ear pathology, his subsequent process was due 
to his time in service.  Further, that examiner also noted 
that the hearing loss in the left ear was secondary to this 
trauma of the left ear.  The examiner noted also that the 
medical evidence indicated that the veteran had sustained a 
perforated left tympanic membrane on the flight to service.  
As the medical evidence clearly shows the veteran to have ear 
pathology related to service, and there is no evidence to the 
contrary, service connection is warranted.

As such, it is the decision of the Board that the veteran's 
left ear pathology is related to service and that service 
connection is thus established.

b. Right Ear Diseases to include Otitis Media and Hearing 
Loss

The Board notes initially that the veteran has been diagnosed 
with otitis media of his right ear and right ear hearing loss 
for VA purposes.  First, the veteran was diagnosed with 
otitis media of the right ear in 1964 and again in 1975.  
Second, the results from the audiological examination showed 
hearing loss in 1995.

However, there is no competent medical evidence linking 
either disorder to the veteran's period of active duty for 
training.  First, while the medical evidence shows the 
veteran to have bilateral purulent otitis media in March and 
April 1964, this disease apparently resolved by April 1964 
and no opinion relating this disease to service was offered 
at that time.  The next mention of otitis media of the right 
ear, in 1975, also did not attribute the veteran's right ear 
disease to service.  

The Board recognizes the opinion of Dr. Rhodes in February 
1995 that sometimes airplane flights can cause middle ear 
pressure to develop with resultant perforation of the eardrum 
possible.  However, the Board notes that Dr. Rhodes did not 
link the veteran's right ear otitis media to service.  The in 
fact, there is no competent medical evidence linking the 
veteran's right ear otitis media to service.  Therefore, the 
veteran's claim of entitlement to service connection for 
right ear otitis media must be denied as not well grounded.

Similarly, the veteran's right ear hearing loss has not been 
medically linked to any incident of active duty for training.  
Dr. Rhodes stated that hearing loss could be subsequent to 
perforation of the tympanic membrane, but he does not find 
that the veteran suffered a perforation to his right tympanic 
membrane.  Also, the VA examiner noted that that the 
veteran's left ear hearing loss was secondary to trauma 
suffered on the flight to active duty but that the right ear 
hearing loss was unlikely to be related to that trauma.  
There is, in short, no medical evidence relating the 
veteran's current right ear hearing loss to his period of 
active duty and thus his claim must also be denied as not 
well grounded.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Service connection for otitis media, right ear and hearing 
loss, right ear is denied. 

Service connection for otitis media, left ear, perforation of 
the left tympanic membrane and hearing loss, left ear is 
allowed.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 2 -


- 11 -


